Exhibit 10.13


[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a) HEREOF. THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.


AMISH NATURALS INC.


SENIOR SECURED CONVERTIBLE NOTE

Issuance Date: September [__], 2007  Original Principal Amount: U.S. $6,000,000

         FOR VALUE RECEIVED, Amish Naturals Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of CASTLERIGG MASTER INVESTMENTS
LTD. or registered assigns (“Holder”) the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at the applicable Interest Rate, from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below) or the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Senior Secured Convertible Note (including all
Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Senior Secured Convertible Notes
issued pursuant to the Securities Purchase Agreement (as defined below) on the
Closing Date (collectively, the “Notes” and such other Senior Secured
Convertible Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 29.

--------------------------------------------------------------------------------

 

 

    (1)        PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges, if any, on such
Principal and Interest. The “MaturityDate” shall be September [__], 2010, as may
be extended at the option of the Holder (i) in the event that, and for so long
as, an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
or any event that shall have occurred and be continuing that with the passage of
time and the failure to cure would result in an Event of Default and (ii)
through the date that is ten (10) Business Days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced or
a Change of Control Notice (as defined in Section 5(b)) is delivered prior to
the Maturity Date. Other than as specifically permitted by this Note, the
Company may not prepay any portion of the outstanding Principal, accrued and
unpaid Interest or accrued and unpaid Late Charges on Principal and Interest, if
any. Notwithstanding any provision of this Section 1 to the contrary, the Holder
may, at its option and in its sole discretion, deliver a written notice to the
Company at least two (2) days prior to the Maturity Date electing to have the
payment of all or any portion of the Principal and Interest payable on the
Maturity Date deferred (such amount deferred, the “Deferral Amount”) up to a
date that is two (2) years after the Maturity Date, which date shall thereafter
be the “Maturity Date” for all purposes hereunder. Any notice delivered by the
Holder pursuant to this Section 1 shall set forth (i) the Deferral Amount and
(ii) the date that such Deferral Amount shall now be payable.

    (2)        INTEREST; INTEREST RATE. (a) Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 360-day
year comprised of twelve (12) thirty (30) day months and shall be payable in
arrears for each Calendar Quarter on the first day of the succeeding Calendar
Quarter during the period beginning on the Issuance Date and ending on, and
including, the Maturity Date (each, an “InterestDate”) with the first Interest
Date being October 1, 2007. Interest shall be payable on each Interest Date, to
the record holder of this Note on the applicable Interest Date, in shares of
Common Stock (“Interest Shares”) so long as there has been no Equity Conditions
Failure; provided however, that the Company may, at its option following notice
to the Holder, pay Interest on any Interest Date in cash (“Cash Interest”) or in
a combination of Cash Interest and Interest Shares. The Company shall deliver a
written notice (each, an “Interest Election Notice”) to each holder of the Notes
on or prior to the Interest Notice Due Date (the date such notice is delivered
to all of the holders, the “Interest Notice Date”) which notice (1) either (A)
confirms that Interest to be paid on such Interest Date shall be paid entirely
in Interest Shares or (B) elects to pay Interest as Cash Interest or a
combination of Cash Interest and Interest Shares and specifies the amount of
Interest that shall be paid as Cash Interest and the amount of Interest, if any,
that shall be paid in Interest Shares and (2) certifies that there has been no
Equity Conditions Failure; provided, however, that the Company shall not be
entitled to pay any portion of Interest on an Interest Date in Interest Shares
in excess of the Holder Pro Rata Amount of the applicable Volume Limitation. If
any portion of Interest for a particular Interest Date shall be paid in Interest
Shares, then the Company shall pay to the Holder, in accordance with Section
2(b), a number of shares of Common Stock equal to (x) the amount of Interest
payable on the applicable Interest Date in Interest Shares divided by (y) the
applicable Interest Conversion Price. Interest to be paid on an Interest Date in
Interest Shares shall be paid in a number of fully paid and nonassessable shares
of Common Stock (rounded to the nearest whole share). If the Equity Conditions
are not satisfied as of the Interest Notice Date, then unless the Company has
elected to pay such Interest in cash, the Interest Notice shall indicate that
unless the Holder waives the Equity Conditions, the Interest shall be paid in
cash. If the Equity Conditions were satisfied as of the Interest Notice Date but
the Equity Conditions are no longer satisfied at any time prior to the Interest
Date, the Company shall provide the Holder a subsequent notice to that effect
indicating that unless the Holder waives the Equity Conditions, the Interest
shall be paid in cash.

-2-

--------------------------------------------------------------------------------

 

               (b)       When any Interest Shares are to be paid on an Interest
Date, the Company shall (i) (A) provided that the Company’s transfer agent (the
“Transfer Agent”) is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program and such action is not prohibited by
applicable law or regulation or any applicable policy of DTC, credit such
aggregate number of Interest Shares to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (B) if the foregoing shall not apply,
issue and deliver on the applicable Interest Date, to the address set forth in
the register maintained by the Company for such purpose pursuant to the
Securities Purchase Agreement or to such address as specified by the Holder in
writing to the Company at least two (2) Business Days prior to the applicable
Interest Date, a certificate, registered in the name of the Holder or its
designee, for the number of Interest Shares to which the Holder shall be
entitled and (ii) with respect to each Interest Date, pay to the Holder, in cash
by wire transfer of immediately available funds, the amount of any Cash
Interest. Notwithstanding the foregoing, the Company shall not be entitled to
pay Interest in Interest Shares and shall be required to pay such Interest in
cash as Cash Interest on the applicable Interest Date if, unless waived in
writing by the Holder, there has been an Equity Conditions Failure. If an Event
of Default or Equity Conditions Failure occurs during the Interest Measuring
Period, then on the Interest Date, at the Holder’s option, the Holder may
require the Company to pay all or any specified portion of the Interest due on
the applicable Interest Date as Cash Interest.

               (c)       Prior to the payment of Interest on an Interest Date,
Interest on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in the Conversion Amount in accordance with Section
3(b)(i). From and after the occurrence and during the continuance of an Event of
Default, the Interest Rate shall be increased to fifteen percent (15.0%) per
annum. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default. The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Interest Shares.

-3-

--------------------------------------------------------------------------------

    (3)        CONVERSION OF NOTES. This Note shall be convertible into shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
on the terms and conditions set forth in this Section 3.

               (a)        Conversion Right. Subject to the provisions of Section
3(d), at any time or times on or after the Issuance Date, the Holder shall be
entitled to convert any portion of the outstanding and unpaid Conversion Amount
(as defined below) into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.

               (b)        Conversion Rate. The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to Section 3(a) shall
be determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

                          (i)       “ Conversion Amount” means the sum of (A)
the portion of the Principal to be converted, redeemed or otherwise with respect
to which this determination is being made, (B) accrued and unpaid Interest with
respect to such Principal, and (C) accrued and unpaid Late Charges with respect
to such Principal and Interest.

                          (ii)       “ Conversion Price” means, as of any
Conversion Date (as defined below) or other date of determination, $ 1.8781,
subject to adjustment as provided herein.

               (c)        Mechanics of Conversion.

                          (i)        Optional Conversion. To convert any
Conversion Amount into shares of Common Stock on any date (a “Conversion Date”),
the Holder shall (A) transmit by facsimile (or otherwise deliver), for receipt
on or prior to 11:59 p.m., New York Time, on such date, a copy of an executed
notice of conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and (B) if required by Section 3(c)(iii), surrender this
Note to a common carrier for delivery to the Company as soon as practicable on
or following such date (or an indemnification undertaking with respect to this
Note in the case of its loss, theft or destruction). On or before the first
(1st) Business Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile a confirmation (the “Conversion
Confirmation”) of receipt of such Conversion Notice to the Holder and the
Company’s Transfer Agent. On or before the (2nd) second Business Day following
the date of receipt of a Conversion Notice (the “Share DeliveryDate”), the
Company shall (X) provided that the Transfer Agent is participating in the DTC
Fast Automated Securities Transfer Program, credit such aggregate number of
shares of Common Stock (including any Interest Shares) to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock (including any Interest Shares) to which the Holder shall be
entitled. If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 20(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

-4-

--------------------------------------------------------------------------------

                          (ii)        Company’s Failure to Timely Convert. If
the Company shall fail to issue a certificate to the Holder or credit the
Holder’s balance account with DTC, as applicable, for the number of shares of
Common Stock to which the Holder is entitled upon conversion of any Conversion
Amount on or prior to the date which is three (3) Trading Days after the
Conversion Date (a “Conversion Failure”), then (A) the Company shall pay damages
to the Holder for each Trading Day of such Conversion Failure in an amount equal
to 1.5% of the product of (I) the sum of the number of shares of Common Stock
not issued to the Holder on or prior to the Share Delivery Date and to which the
Holder is entitled, and (II) the Closing Sale Price of the Common Stock on the
Share Delivery Date and (B) the Holder, upon written notice to the Company, may
void its Conversion Notice with respect to, and retain or have returned, as the
case may be, any portion of this Note that has not been converted pursuant to
such Conversion Notice; provided that the voiding of a Conversion Notice shall
not affect the Company’s obligations to make any payments which have accrued
prior to the date of such notice pursuant to this Section 3(c)(ii) or otherwise.
In addition to the foregoing, if within three (3) Trading Days after the
Company’s receipt of the facsimile copy of a Conversion Notice the Company shall
fail to issue and deliver a certificate to the Holder or credit the Holder’s
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon such holder’s conversion of any Conversion Amount, and
if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three (3) Business Days after the Holder’s request and in the Holder’s
discretion, either (A) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out of pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue and deliver such
certificate or to credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such Holder’s
conversion of any Conversion Amount shall terminate, or (B) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (1) such number of shares of
Common Stock, times (2) the Closing Bid Price on the Conversion Date.

-5-

--------------------------------------------------------------------------------

                          (iii)        Registration; Book-Entry. The Company
shall maintain a register (the “Register”) for the recordation of the names and
addresses of the holders of each Note and the principal amount of the Notes held
by such holders (the “Registered Notes”). The entries in the Register shall be
conclusive and binding for all purposes absent manifest error. The Company and
the holders of the Notes shall treat each Person whose name is recorded in the
Register as the owner of a Note for all purposes, including, without limitation,
the right to receive payments of principal and interest hereunder,
notwithstanding notice to the contrary. A Registered Note may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register. Upon its receipt of a request to assign or sell all or part of any
Registered Note by a Holder, the Company shall record the information contained
therein in the Register and issue one or more new Registered Notes in the same
aggregate principal amount as the principal amount of the surrendered Registered
Note to the designated assignee or transferee pursuant to Section 19.
Notwithstanding anything to the contrary set forth herein, upon conversion of
any portion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless (A) the
full Conversion Amount represented by this Note is being converted or (B) the
Holder has provided the Company with prior written notice (which notice may be
included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges, if any, converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

                          (iv)        Pro Rata Conversion; Disputes. In the
event that the Company receives a Conversion Notice from more than one holder of
Notes for the same Conversion Date and the Company can convert some, but not
all, of such portions of the Notes submitted for conversion, the Company,
subject to Section 3(d), shall convert from each holder of Notes electing to
have Notes converted on such date a pro rata amount of such holder’s portion of
its Notes submitted for conversion based on the principal amount of Notes
submitted for conversion on such date by such holder relative to the aggregate
principal amount of all Notes submitted for conversion on such date. In the
event of a dispute as to the number of shares of Common Stock issuable to the
Holder in connection with a conversion of this Note, the Company shall issue to
the Holder the number of shares of Common Stock not in dispute and resolve such
dispute in accordance with Section 25.

    (d)        Limitations on Conversions.

                          (i)        Beneficial Ownership. The Company shall not
effect any conversion of this Note, and the Holder of this Note shall not have
the right to convert any portion of this Note pursuant to Section 3(a), to the
extent that after giving effect to such conversion, the Holder (together with
the Holder’s affiliates) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (A) conversion of the remaining, nonconverted portion of
this Note beneficially owned by the Holder or any of its affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any Other Notes or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(d)(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”). For purposes of this Section 3(d)(i), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-K, Form 10-Q, Form 8-K or other public filing with the Securities
Exchange Commission, as the case may be (y) a more recent public announcement by
the Company or (z) any other notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% specified in such notice; provided that (i) any such increase
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company, and (ii) any such increase or decrease will apply only
to the Holder and not to any other holder of Notes.

-6-

--------------------------------------------------------------------------------

                          (ii)        Principal Market Regulation. The Company
shall not be obligated to issue any shares of Common Stock upon conversion of
this Note if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion or exercise, as applicable, of the Notes and Warrants without
breaching the Company’s obligations under the rules or regulations of any
applicable Eligible Market (the “Exchange Cap”), except that such limitation
shall not apply in the event that the Company (A) obtains the approval of its
stockholders as required by the applicable rules of such Eligible Market for
issuances of Common Stock in excess of such amount or (B) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Required Holders. Until
such approval or written opinion is obtained, no purchaser of the Notes pursuant
to the Securities Purchase Agreement (each, a “Purchaser” and collectively the
“Purchasers”) shall be issued in the aggregate, upon conversion or exercise or
otherwise, as applicable, of Notes or Warrants, shares of Common Stock in an
amount greater than the product of the Exchange Cap multiplied by a fraction,
the numerator of which is the principal amount of Notes issued to any Purchaser
pursuant to the Securities Purchase Agreement on the Closing Date and the
denominator of which is the aggregate principal amount of all Notes issued to
all of the Purchasers pursuant to the Securities Purchase Agreement on the
Closing Date (with respect to each Purchaser, the “Exchange Cap Allocation”). In
the event that any Purchaser shall sell or otherwise transfer any of such
Purchaser’s Notes, the transferee shall be allocated a pro rata portion of such
Purchaser’s Exchange Cap Allocation, and the restrictions of the prior sentence
shall apply to such transferee with respect to the portion of the Exchange Cap
Allocation allocated to such transferee. In the event that any holder of Notes
shall convert all of such holder’s Notes into a number of shares of Common Stock
which, in the aggregate, is less than such holder’s Exchange Cap Allocation,
then the difference between such holder’s Exchange Cap Allocation and the number
of shares of Common Stock actually issued to such holder shall be allocated to
the respective Exchange Cap Allocations of the remaining holders of Notes on a
pro rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder.

               (e)        Company’s Right of Mandatory Conversion.

-7-

--------------------------------------------------------------------------------

                          (i)        Mandatory Conversion. If at any time from
and after the one (1) year anniversary of the Issuance Date (the “Mandatory
Conversion Eligibility Date”), (i) the Average Market Price of the Common Stock
exceeds for any twenty (20) Trading Days (which need not be consecutive) out of
any thirty (30) consecutive Trading Day period following the applicable
Mandatory Conversion Eligibility Date (the “Mandatory Conversion Measuring
Period”) 200% of the Conversion Price on the Issuance Date (as adjusted for any
stock splits, stock dividends, recapitalizations, combinations, reverse stock
splits or other similar events during such period) (the “Mandatory Conversion
Condition”) and (ii) there shall not have been any Equity Conditions Failure,
the Company shall have the right to require the Holder to convert all, or any
portion, of the Conversion Amount then remaining under this Note into fully
paid, validly issued and nonassessable shares of Common Stock in accordance with
Section 3(c) hereof at the Conversion Rate as of the Mandatory Conversion Date
(as defined below) with respect to the Conversion Amount (a “Mandatory
Conversion”). The Company may exercise its right to require conversion under
this Section 3(e)(i) by delivering within not more than twenty (20) Trading Days
following the end of such Mandatory Conversion Measuring Period a written notice
thereof by facsimile and overnight courier to all, but not less than all, of the
holders of Notes and the Transfer Agent (the “Mandatory Conversion Notice” and
the date all of the holders received such notice by facsimile is referred to as
the “Mandatory Conversion Notice Date”). The Mandatory Conversion Notice shall
be irrevocable except with respect to a Mandatory Conversion Conditions Failure
(as defined below). The Mandatory Conversion Notice shall state (i) the Trading
Day selected for the Mandatory Conversion in accordance with this Section
3(e)(i), which Trading Day shall be at least thirty (30) Business Days, but no
more than forty (40) Business Days following the Mandatory Conversion Notice
Date (the “Mandatory Conversion Date”), (ii) the aggregate Conversion Amount of
the Notes subject to mandatory conversion from the Holder and all of the holders
of the Notes pursuant to this Section 8 (and analogous provisions under the
Other Notes), (iii) the number of shares of Common Stock to be issued to such
Holder on the Mandatory Conversion Date and (iv) that there has been no Equity
Conditions Failure; provided, however, that the Company may not effect a
Mandatory Conversion under this Section in excess of the Holder Pro Rata Amount
of the applicable Mandatory Conversion Volume Limitation. On the Business Day
immediately prior to the Mandatory Conversion Date, the Company shall deliver to
the Holder a certificate (the “Mandatory Conversion Certification”) signed by
the Chief Financial Officer of the Company certifying that since the Mandatory
Conversion Notice Date, (x) the Mandatory Conversion Condition has been met for
the Mandatory Conversion Measuring Period ending on the Business Day immediately
preceding the Mandatory Conversion Date and (y) there has been no Equity
Conditions Failure; provided, that to the extent the Company is unable to
deliver the foregoing Mandatory Conversion Certification (a “Mandatory
Conversion Conditions Failure”), such Mandatory Conversion Certification shall
instead state that the conditions have not been met and that such Mandatory
Conversion Notice is revoked and null and void; provided, further, that a
failure by the Company to deliver a Mandatory Conversion Certification to the
Holder on the Business Day immediately prior to the Mandatory Conversion Date
shall be deemed to be a Mandatory Conversion Conditions Failure. Notwithstanding
the foregoing, the Company may effect only one (1) Mandatory Conversion during
any sixty (60) consecutive Trading Days. Any shares of Common Stock delivered in
connection with a Mandatory Conversion hereunder shall be accompanied by a
payment in cash equal to the amount of any accrued and unpaid Interest with
respect to such Conversion Amount subject to such Mandatory Conversion and
accrued and unpaid Late Charges, if any, with respect to such Conversion Amount
and Interest. All Conversion Amounts converted by the Holder after the Mandatory
Conversion Notice Date shall reduce the Conversion Amount of this Note required
to be converted on the Mandatory Conversion Date. The mechanics of conversion
set forth in Section 3(c) shall apply to any Mandatory Conversion as if the
Company and the Transfer Agent had received from the Holder on the Mandatory
Conversion Date a Conversion Notice with respect to the Conversion Amount being
converted pursuant to the Mandatory Conversion. Notwithstanding the foregoing,
if the Company cannot effect a Mandatory Conversion, in whole or in part, of the
Conversion Amount of this Note (such portion, the “Unconverted Amount”) as
contemplated in any Mandatory Conversion Notice due to the limitation on
conversions set forth in Section 3(d)(i), then, as of the applicable Mandatory
Conversion Date, Interest on such Unconverted Amount shall cease to accrue and
such Unconverted Amount shall be converted in accordance with Section 3(c)(iv)
on such date such conversion is permitted under Section 3(d)(i).

-8-

--------------------------------------------------------------------------------

                          (ii)        Pro Rata Conversion Requirement. If the
Company elects to cause a conversion of any Conversion Amount of this Note
pursuant to Section 3(e)(i), then it must simultaneously take the same action in
the same proportion with respect to the Other Notes. If the Company elects a
Mandatory Conversion of this Note pursuant to Section 3(e)(i) (or similar
provisions under the Other Notes) with respect to less than all of the
Conversion Amounts of the Notes then outstanding, then the Company shall require
conversion of a Conversion Amount from each of the holders of the Notes equal to
the product of (I) the aggregate Conversion Amount of Notes which the Company
has elected to cause to be converted pursuant to Section 3(e)(i), multiplied by
(II) the fraction, the numerator of which is the sum of the aggregate Original
Principal Amount of the Notes purchased by such holder of outstanding Notes and
the denominator of which is the sum of the aggregate Original Principal Amount
of the Notes purchased by all holders holding outstanding Notes (such fraction
with respect to each holder is referred to as its “ConversionAllocation
Percentage,” and such amount with respect to each holder is referred to as its
“Pro Rata Conversion Amount”); provided, however, that in the event that any
holder’s Pro Rata Conversion Amount exceeds the outstanding Principal amount of
such holder’s Note, then such excess Pro Rata Conversion Amount shall be
allocated amongst the remaining holders of Notes in accordance with the
foregoing formula. In the event that the initial holder of any Notes shall sell
or otherwise transfer any of such holder’s Notes, the transferee shall be
allocated a pro rata portion of such holder’s Conversion Allocation Percentage
and the Pro Rata Conversion Amount.

    (4)        RIGHTS UPON EVENT OF DEFAULT.

               (a)        Event of Default. Each of the following events shall
constitute an “Event of Default”:

               
          (i)       the failure of the applicable Registration Statement
required to be filed pursuant to the Registration Rights Agreement to be
declared effective by the SEC on or prior to the date that is sixty (60) days
after the applicable Effectiveness Deadline (as defined in the Registration
Rights Agreement), or, while the applicable Registration Statement is required
to be maintained effective pursuant to the terms of the Registration Rights
Agreement, the effectiveness of the applicable Registration Statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to any holder of the Notes for sale of all of such holder’s
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of five (5) consecutive days or for
more than an aggregate of twenty (20) days in any 365-day period (other than
days during an Allowable Grace Period (as defined in the Registration Rights
Agreement));

-9-

--------------------------------------------------------------------------------

                          (ii)       the suspension from trading or failure of
the Common Stock to be listed on an Eligible Market for a period of five (5)
consecutive Trading Days or for more than an aggregate of ten (10) Trading Days
in any 365-day period;

                          (iii)       the Company’s (A) failure to cure a
Conversion Failure by delivery of the required number of shares of Common Stock
within ten (10) Business Days after the applicable Conversion Date or (B)
notice, written or oral, to any holder of the Notes, including by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of any Notes into shares of Common Stock
that is tendered in accordance with the provisions of the Notes;

                          (iv)       at any time following the tenth (10th)
consecutive Business Day that the Holder’s Authorized Share Allocation is less
than the number of shares of Common Stock that the Holder would be entitled to
receive upon a conversion of the full Conversion Amount of this Note (without
regard to any limitations on conversion set forth in Section 3(d) or otherwise);

                          (v)       the Company’s failure to pay to the Holder
any amount of Principal, Interest, Late Charges or other amounts when and as due
under this Note (including, without limitation, the Company’s failure to pay any
redemption payments or amounts hereunder) or any other Transaction Document (as
defined in the Securities Purchase Agreement) or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Holder is a party, except, in the
case of a failure to pay Interest and Late Charges when and as due, in which
case only if such failure continues for a period of at least five (5) Business
Days;

                          (vi)       any default under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company or any of its
Subsidiaries (as defined in Section 3(a) of the Securities Purchase Agreement)
other than with respect to any Other Notes;

                          (vii)       the Company or any of its Subsidiaries,
pursuant to or within the meaning of Title 11, U.S. Code, or any similar
Federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, (C) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors or
(E) admits in writing that it is generally unable to pay its debts as they
become due;

                          (viii)       a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that (A) is for relief against the
Company or any of its Subsidiaries in an involuntary case, (B) appoints a
Custodian of the Company or any of its Subsidiaries or (C) orders the
liquidation of the Company or any of its Subsidiaries;

-10-

--------------------------------------------------------------------------------

                          (ix)       a final judgment or judgments for the
payment of money aggregating in excess of (A) $100,000 are rendered against the
Company or any of its Subsidiaries or (B) $50,000 are rendered against any of
the officers or directors of the Company or any of its Subsidiaries, and which
judgments are not, within sixty (60) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty (60)
days after the expiration of such stay; provided, however, that any judgment
which is covered by insurance or an indemnity from a credit worthy party shall
not be included in calculating the amounts set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company will receive the proceeds of such insurance or indemnity within
thirty (30) days of the issuance of such judgment;

                          (x)       the Company breaches any representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition of any
Transaction Document which is curable, only if such breach continues for a
period of at least ten (10) consecutive Business Days;

                          (xi)       any breach or failure in any respect to
comply with Section 15 of this Note; or

                          (xii)       any Event of Default (as defined in the
Other Notes) occurs with respect to any Other Notes.

               (b)        Redemption Right. Upon the occurrence of an Event of
Default, the Company shall within one (1) Business Day deliver written notice
thereof via facsimile and overnight courier (an “Event of Default Notice”) to
the Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default, the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the
Company, which Event of Default Redemption Notice shall indicate the portion of
this Note the Holder is electing to redeem. Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at a price equal to the greater of (i) the product of (A) the sum of the
Conversion Amount to be redeemed together with accrued and unpaid Interest with
respect to such Conversion Amount and accrued and unpaid Late Charges, if any,
with respect to such Conversion Amount and Interest and (B) the Redemption
Premium and (ii) the product of (A) the Conversion Rate with respect to such sum
of the Conversion Amount together with accrued and unpaid Interest with respect
to such Conversion Amount and accrued and unpaid Late Charges, if any, with
respect to such Conversion Amount and Interest in effect at such time as the
Holder delivers an Event of Default Redemption Notice and (B) the product of (1)
the Equity Value Redemption Premium and (2) the greatest Closing Sale Price of
the Common Stock beginning on the date immediately preceding such Event of
Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of DefaultRedemption Price”). Redemptions required
by this Section 4(b) shall be made in accordance with the provisions of Section
14. To the extent redemptions required by this Section 4(b) are deemed or
determined by a court of competent jurisdiction to be prepayments of the Note by
the Company, such redemptions shall be deemed to be voluntary prepayments. The
parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any Redemption
Premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

-11-

--------------------------------------------------------------------------------

    (5)        RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

               (a)        Assumption. The Company shall not enter into or be
party to a Fundamental Transaction unless (i)  the Successor Entity assumes in
writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this Section 5(a)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts then outstanding and the interest rates of the Notes held by
such holder, having similar conversion rights as the Notes and having similar
ranking to the Notes, and satisfactory to the Required Holders and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Note with the same effect as if such Successor Entity had been named
as the Company herein. Upon consummation of the Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of this Note at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of the
Company’s Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

-12-

--------------------------------------------------------------------------------

               (b)        Redemption Right. No sooner than fifteen (15) Trading
Days nor later than ten (10) Trading Days prior to the consummation of a Change
of Control, but not prior to the public announcement of such Change of Control,
the Company shall deliver written notice thereof via facsimile and overnight
courier to the Holder (a “Change of ControlNotice”). At any time during the
period beginning after the Holder’s receipt of a Change of Control Notice and
ending twenty (20) Trading Days after the date of the consummation of such
Change of Control, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to redeem. The
portion of this Note subject to redemption pursuant to this Section 5 shall be
redeemed by the Company in cash at a price equal to the greater of (i) 130% of
the sum of (x) the Conversion Amount being redeemed and (y) the amount of any
accrued but unpaid Interest on such Conversion Amount being redeemed and accrued
and unpaid Late Charges, if any, with respect to such Conversion Amount and
Interest through the date of such redemption payment and (ii) the product of (x)
the Equity Value Redemption Premium and (y) the sum of (1) the product of (A)
the Conversion Amount being redeemed multiplied by (B) the quotient determined
by dividing (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per Common Share to be paid to the holders of the
Common Shares upon consummation of the Change of Control (any such non-cash
consideration consisting of marketable securities to be valued at the higher of
the Closing Sale Price of such securities as of the Trading Day immediately
prior to, the Closing Sale Price as of the Trading Day immediately following the
public announcement of such proposed Change of Control and the Closing Sale
Price of the Common Stock immediately prior to the public announcement of such
proposed Change of Control) by (II) the Conversion Price plus (2) the amount of
any accrued but unpaid Interest on such Conversion Amount being redeemed and
accrued and unpaid Late Charges, if any, with respect to such Conversion Amount
and Interest through the date of such redemption payment, (the “Change of
Control Redemption Price”). Redemptions required by this Section 5 shall be made
in accordance with the provisions of Section 14 and shall have priority to
payments to stockholders in connection with a Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this Section
5(b) (together with any interest thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3. The parties hereto agree
that in the event of the Company’s redemption of any portion of the Note under
this Section 5(b), the Holder’s damages would be uncertain and difficult to
estimate because of the parties’ inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any Change of Control redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

    (6)        RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.

               (a)        Purchase Rights. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

-13-

--------------------------------------------------------------------------------

               (b)        Other Corporate Events. In addition to and not in
substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Note, at the Holder’s option, (i) in
addition to the shares of Common Stock receivable upon such conversion, such
securities or other assets to which the Holder would have been entitled with
respect to such shares of Common Stock had such shares of Common Stock been held
by the Holder upon the consummation of such Corporate Event (without taking into
account any limitations or restrictions on the convertibility of this Note) or
(ii) in lieu of the shares of Common Stock otherwise receivable upon such
conversion, such securities or other assets received by the holders of shares of
Common Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Note
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.

    (7)        RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

               (a)        Adjustment of Conversion Price upon Issuance of Common
Stock. If and whenever on or after the Subscription Date, the Company issues or
sells, or in accordance with this Section 7(a) is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding shares
of Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Securities) for a consideration per share (the “New Issuance
Price”) less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issue or sale or deemed issuance or sale
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance the Conversion Price then in effect shall be reduced to an amount equal
to the New Issuance Price. For purposes of determining the adjusted Conversion
Price under this Section 7(a), the following shall be applicable:

                          (i)        Issuance of Options. If the Company in any
manner grants or sells any Options and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option is less than the Applicable Price, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the granting or sale of such Option for such price
per share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.

-14-

--------------------------------------------------------------------------------

                          (ii)        Issuance of Convertible Securities. If the
Company in any manner issues or sells any Convertible Securities and the lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per share. For the purposes of this
Section 7(a)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon such conversion or exchange or exercise” shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
issuance or sale of the Convertible Security and upon the conversion or exchange
or exercise of such Convertible Security. No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Section 7(a), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

                          (iii)        Change in Option Price or Rate of
Conversion. If the purchase price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exchangeable or exercisable for Common Stock increases
or decreases at any time, the Conversion Price in effect at the time of such
increase or decrease shall be adjusted to the Conversion Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such increased or decreased purchase price, additional consideration or
changed conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

-15-

--------------------------------------------------------------------------------

                          (iv)        Calculation of Consideration Received. In
case any Option is issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction in
which no specific consideration is allocated to such Options by the parties
thereto, the Options will be deemed to have been issued for a consideration of
$.01. If any Common Stock, Options or Convertible Securities are issued or sold
or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company therefor.
If any Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Company will be the fair value of such consideration, except
where such consideration consists of securities, in which case the amount of
consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Required Holders. The determination of such appraiser shall
be deemed binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

                          (v)        Record Date. If the Company takes a record
of the holders of Common Stock for the purpose of entitling them (A) to receive
a dividend or other distribution payable in Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the Common Stock deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

                          (vi)        Voluntary Adjustment By Company. The
Company may at any time during the term of this Note reduce the then
current  Conversion Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

                          (vii)        Milestone Adjustment. If the Company
fails a Financial Milestone (as defined below) (each a “Milestone Failure”), the
then current Conversion Price hereunder shall be reset on the tenth (10th)
Trading Date after the earlier to occur of the applicable Announcement Date (as
defined below) or Announcement Date Deadline (as defined below) to the lower of
the (i) then existing Conversion Price and (ii) the Average Market Price as of
the date that is ten (10) Trading Days after such Announcement Date or
Announcement Date Deadline, as applicable.

-16-

--------------------------------------------------------------------------------

               (b)        Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the
Subscription Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the Subscription Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.

               (c)        Other Events. If any event occurs of the type
contemplated by the provisions of this Section 7 but not expressly provided for
by such provisions (including, without limitation, the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
then the Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under this Note;
provided that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 7.

    (8)        SECURITY. This Note and the Other Notes are secured to the extent
and in the manner set forth in the Security Documents (as defined in the
Securities Purchase Agreement).

    (9)        NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

    (10)        RESERVATION OF AUTHORIZED SHARES.

                          (a)        Reservation. The Company shall initially
reserve out of its authorized and unissued Common Stock a number of shares of
Common Stock for each of the Notes equal to 130% of the Conversion Rate with
respect to the Conversion Amount of each such Note as of the IssuanceDate. So
long as any of the Notes are outstanding, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the Notes,
130% of the number of shares of Common Stock as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding;
provided that at no time shall the number of shares of Common Stock so reserved
be less than the number of shares required to be reserved by the previous
sentence (without regard to any limitations on conversions) (the “Required
Reserve Amount”). The initial number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the
principal amount of the Notes held by each holder at the Closing (as defined in
the Securities Purchase Agreement) or increase in the number of reserved shares,
as the case may be (the “Authorized Share Allocation”). In the event that a
holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

-17-

--------------------------------------------------------------------------------

               (b)        Insufficient Authorized Shares. If at any time while
any of the Notes remain outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Notes at least a
number of shares of Common Stock equal to the Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than sixty (60) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

    (11)        HOLDER’S RIGHT OF OPTIONAL REDEMPTION. Following each of the one
(1) year anniversary of the Issuance Date and the two (2) year anniversary of
the Issuance Date, the Holder shall have the right (each a “Holder Optional
Redemption”), in its sole discretion, to require that the Company to redeem a
Principal amount of this Note in an amount up to the Available Redemption Amount
plus accrued and unpaid Interest on such Available Redemption Amount plus
accrued and unpaid Late Charges with respect to such Principal and Interest (the
“Redemption Amount”) by delivering written notice thereof to the Company within
five (5) Business Days following each of the above mentioned anniversary dates
(a “Holder Optional Redemption Notice” and the date the Holder delivers such
notice, the “Holder Optional Redemption Notice Date). The Company shall redeem
any Redemption Amounts within five (5) Trading Days of the Holder Optional
Redemption Notice Date (the “Optional Redemption Date”) in cash at a price equal
to the Redemption Amount (the “Holder Optional Redemption Price”). Redemptions
made pursuant to this Section 11 shall be made in accordance with Section 13. No
later than one (1) Trading Day following any Optional Redemption Date, the
Company shall file a Current Report on Form 8-K describing the terms of each the
applicable Holder Optional Redemption.

    (12)        HOLDER’S RIGHT OF OPTIONAL CONVERSION/REDEMPTION

-18-

--------------------------------------------------------------------------------

               (a)        General. At any time and from time to time after the
earlier of (i) the Initial Effective Date (as defined in the Registration Rights
Agreement) and (ii) the one (1) year anniversary of the Issuance Date, the
Holder shall have the right, in its sole discretion, to require that the
Company, convert, or, at the Company’s election, redeem up to the Available
Conversion/Redemption Amount of the Conversion Amount (the
“Conversion/Redemption Amount”) by delivering written notice thereof (a “Holder
Optional Conversion/Redemption Notice” and the date the Holder delivers such
notice, the “Holder Optional Conversion/Redemption Notice Date”). Within one (1)
Business Day of the Holder Optional Conversion/Redemption Notice Date, the
Company shall deliver to the Holder a written notice (a “Company
Conversion/Redemption Notice” and the date the Holder receives such written
notice, the “Company Conversion/Redemption Notice Date”) which notice shall (i)
either (A) confirm that the Conversion/Redemption Amount shall be converted (an
“Optional Conversion”) in whole or in part or (B)(1) state that the Company
elects to redeem (an “Optional Redemption”), in whole or in part, the
Conversion/Redemption Amount and (2) specify the portion which the Company
elects to redeem pursuant to an Optional Redemption (such amount to be redeemed,
the “Optional Redemption Amount”) and the portion, if any, that the Company
elects to convert pursuant to an Optional Conversion (such amount also, an
“Optional Conversion Amount”) and (ii) if the Conversion/Redemption Amount is to
be paid, in whole or in part, pursuant to an Optional Conversion, certify that
there has been no Equity Conditions Failure (other than with respect to clause
(iv)(A) of the definition of Equity Conditions); provided, however, that the
Company may not effect a Optional Conversion under this Section 12 in excess of
the Holder Pro Rata Amount of the applicable Optional Conversion Volume
Limitation. Each Company Conversion/Redemption Notice shall be irrevocable. The
Company shall redeem and convert any Optional Redemption Amounts and Optional
Conversion Amounts within three (3) Trading Days of the Company
Conversion/Redemption Notice Date (the “Optional Conversion/Redemption Date”)
and shall make the same conversion and redemption decisions as to all the Notes
for which the Company has received a Holder Optional Conversion/Redemption
Notice. The portion of this Note subject to redemption pursuant to this Section
10 shall be redeemed by the Company in cash at a price equal to the Optional
Redemption Amount (the “Holder Optional Redemption Price”).

               (b)        Mechanics of Holder Optional Conversion. (i) If the
Company delivers a Company Conversion/Redemption Notice electing an Optional
Conversion in accordance with Section 12(a), then, on the Trading Day prior to
the Optional Conversion/Redemption Date, the Company shall, or shall direct the
Transfer Agent to, deliver to the Holder’s account with DTC, or issue the Holder
a certificate for, a number of shares of Common Stock equal to the quotient of
(A) such Optional Conversion Amount divided by (B) the Optional Conversion Price
(the “Optional Conversion Shares”) on the Optional Conversion/Redemption Date.
If an Event of Default occurs during any applicable Optional
Conversion/Redemption Measuring Period and the Holder elects an Event of Default
Redemption in accordance with Section 4(b), then, at the Holder’s option, either
(1) the Holder, upon receipt of the Event of Default Redemption Price (which
Redemption Price includes redemption of any portion of a Holder Optional
Conversion Amount represented by Optional Conversion Shares that the Holder
shall return to the Company), shall return any Optional Conversion Shares
delivered in connection with the Holder Optional Conversion/Redemption Date,
which the Holder has not otherwise sold, transferred or disposed of, to the
Company or (2) the Conversion Amount used to calculate the Event of Default
Redemption Price shall be reduced by the Holder Optional Conversion Amount
applicable to such Holder Optional Conversion/Redemption Date.

-19-

--------------------------------------------------------------------------------

                          (ii)        If the Company has elected an Optional
Conversion, in whole or in part, and there is an Equity Conditions Failure
(other than with respect to clause (iv)(A) of the definition of Equity
Conditions) at the Holder Optional Conversion/Redemption Date, then at the
option of the Holder designated in writing to the Company, the Holder may
require the Company to do either one or both of the following: (A) the Company
shall redeem all or any part designated by the Holder of the unconverted Holder
Optional Conversion Amount (such designated amount is referred to as the “Holder
Designated Redemption Amount”) on such Holder Optional Conversion/Redemption
Date and the Company shall pay to the Holder on such Holder Optional
Conversion/Redemption Date by wire transfer of immediately available funds, an
amount in cash equal to 125% of such Holder Designated Redemption Amount, and/or
(B) the Holder Optional Conversion shall be null and void with respect to all or
any part designated by the Holder of the unconverted Holder Optional Conversion
Amount and the Holder shall be entitled to all the rights of a holder of this
Note with respect to such amount of the Holder Optional Conversion Amount;
provided, however, that the Conversion Price for such unconverted Holder
Optional Conversion Amount shall thereafter be adjusted to equal the lowest the
Optional Conversion Price as in effect during the period beginning on the date
on which the Holder voided the Holder Optional Conversion and ending on the date
on which the Holder delivers a Conversion Notice relating thereto. In the event
the Holder elects to require payment of the Holder Designated Redemption Amount
upon an Equity Conditions Failure (other than with respect to clause (iv)(A) of
the definition of Equity Conditions) following the Holder Optional
Conversion/Redemption Date, at the Holder’s option, either (x) the Holder shall,
upon receipt of a Holder Designated Redemption Amount (which amount includes
redemption of any portion of a Holder Optional Conversion Amount represented by
Optional Conversion Shares that the Holder shall return to the Company), return
any Optional Conversion Shares delivered in connection with the applicable
Holder Optional Conversion/Redemption Date, which the Holder has not otherwise
sold, transferred or disposed of, to the Company or (y) any related Holder
Designated Redemption Amount shall be reduced by the Holder Optional Conversion
Amount applicable to such Holder Optional Conversion/Redemption Date. If the
Company fails to redeem the Holder Designated Redemption Amount on or before the
Holder Optional Conversion/Redemption Date by payment of such amount on such
Holder Optional Conversion/Redemption Date then the Holder shall have the rights
set forth in Section 13 as if the Company failed to pay the applicable Holder
Optional Redemption Price and all other rights under this Note (including,
without limitation, such failure constituting an Event of Default described in
Section 4(a)(xi)).

               (c)            Mechanics of Holder Optional Redemption. Optional
Redemptions made pursuant to this Section 12 shall be made in accordance with
Section 13.

    (13)            HOLDER’S REDEMPTIONS.

               (a)            Mechanics. The Company shall deliver the
applicable Event of Default Redemption Price to the Holder within five (5)
Business Days after the Company’s receipt of the Holder’s Event of Default
Redemption Notice. If the Holder has submitted a Change of Control Redemption
Notice in accordance with Section 5(b), the Company shall deliver the applicable
Change of Control Redemption Price to the Holder concurrently with the
consummation of such Change of Control if such notice is received prior to the
consummation of such Change of Control and within five (5) Business Days after
the Company’s receipt of such notice otherwise. The Company shall deliver the
applicable Holder Optional Redemption Price on the applicable Redemption Date.
In the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder
a new Note (in accordance with Section 19(d)) representing the outstanding
Principal which has not been redeemed. In the event that the Company does not
pay the applicable Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the Redemption Notice shall be null and void with respect to such Conversion
Amount, (y) the Company shall immediately return or reinstate this Note, or
issue a new Note (in accordance with Section 19(d)) to the Holder representing
such Conversion Amount and (z) the Conversion Price of this Note or such new
Notes shall be adjusted to the lesser of (A) the Conversion Price as in effect
on the date on which the applicable Redemption Notice is voided and (B) the
lowest Closing Bid Price of the Common Stock during the period beginning on and
including the date on which the applicable Redemption Notice is delivered to the
Company and ending on and including the date on which the applicable Redemption
Notice is voided. The Holder’s delivery of a notice voiding a Redemption Notice
and exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.

-20-

--------------------------------------------------------------------------------

                (b)           Redemption by Other Holders. Upon the Company’s
receipt of notice from any of the holders of the Other Notes for redemption or
repayment as a result of an event or occurrence substantially similar to the
events or occurrences described in Section 4(b), Section 5(b) or Section 8
(each, an “Other Redemption Notice”), the Company shall immediately, but no
later than one (1) Business Day of its receipt thereof, forward to the Holder by
facsimile a copy of such notice. If the Company receives a Redemption Notice and
one or more Other Redemption Notices, during the seven (7) Business Day period
beginning on and including the date which is three (3) Business Days prior to
the Company’s receipt of the Holder’s Redemption Notice and ending on and
including the date which is three (3) Business Days after the Company’s receipt
of the Holder’s Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven Business Day
period.

    (14)            VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law, including, but not limited to,
the Nevada Business Corporation Act and as expressly provided in this Note.

    (15)            COVENANTS. So long as this Note is outstanding:

               (a)            Rank. All payments due under this Note (A) shall
rank pari passu with all Other Notes and (B) shall be senior to all other
Indebtedness of the Company and its Subsidiaries, other than Permitted
Indebtedness secured by Permitted Liens.

               (b)            Incurrence of Indebtedness. The Company shall not,
and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) other Permitted Indebtedness.

-21-

--------------------------------------------------------------------------------

               (c)            Existence of Liens. The Company shall not, and the
Company shall not permit any of its Subsidiaries to, directly or indirectly,
allow or suffer to exist any mortgage, lien, pledge, charge, security interest
or other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by the Company or any of its Subsidiaries (collectively,
“Liens”) other than Permitted Liens.

               (d)            Restricted Payments. The Company shall not, and
the Company shall not permit any of its Subsidiaries to, directly or indirectly,
redeem, defease, repurchase, repay or make any payments in respect of, by the
payment of cash or cash equivalents (in whole or in part, whether by way of open
market purchases, tender offers, private transactions or otherwise), all or any
portion of any Indebtedness (other than this Note and the Other Notes), whether
by way of payment in respect of principal of (or premium, if any) or interest on
such Indebtedness, if at the time such payment is due or is otherwise made or,
after giving effect to such payment, an event constituting, or that with the
passage of time and without being cured would constitute, an Event of Default
has occurred and is continuing; provided that notwithstanding the foregoing, no
principal (or any portion thereof) of any Subordinated Indebtedness may be paid
(whether upon maturity, redemption, acceleration or otherwise) so long as this
Note is outstanding.

               (e)            Restriction on Redemption and Cash Dividends.
Until all of the Notes have been converted, redeemed or otherwise satisfied in
accordance with their terms, the Company shall not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on its
capital stock without the prior express written consent of the Required Holders.

               (f)            Creation of New Subsidiaries. So long as the
obligations of the Company under this Note are outstanding, if the Company shall
create or acquire any Subsidiary, simultaneous with the creation or acquisition
of such Subsidiary, the Company shall (i) promptly cause such Subsidiary to
become a guarantor by executing a guaranty in favor of the Holder in form and
substance reasonably acceptable to the Company, the Subsidiary and the Holder,
(ii) promptly cause such Subsidiary to become a grantor under the Security
Agreement by executing a joinder to the Security Agreement in form and substance
reasonably acceptable to the Company, the Subsidiary and the Holder, (iii)
promptly cause such Subsidiary to become a pledgor by the Company and such
Subsidiary executing a pledge agreement in form and substance reasonably
acceptable to the Company, the Subsidiary and the Holder, and (iv) promptly
cause such Subsidiary to duly execute and/or deliver such opinions of counsel
and other documents, in form and substance reasonable acceptable to the Holder,
as the Holder shall reasonably request with respect thereto.

               (g)            Intellectual Property. So long as the obligations
of the Company under this Note are outstanding, the Company shall not, and shall
not permit any Subsidiary to, directly or indirectly, (i) assign, transfer or
otherwise encumber or allow any other Person to have any rights or license to
any of the Intellectual Property Rights (as defined in the Securities Purchase
Agreement) of the Company or its Subsidiaries or (ii) take any action or
inaction to impair the value of their Intellectual Property Rights.

-22-

--------------------------------------------------------------------------------

               (h)            Change in Collateral; Collateral Records. The
Company shall (i) give the Collateral Agent (as defined in the Securities
Purchase Agreement) not less than 30 days’ prior written notice of any change in
the location of any Collateral (as defined in the Security Documents (as defined
in the Securities Purchase Agreement)), other than to locations set forth on
Schedule 13(g) hereto and with respect to which the Collateral Agent has filed
financing statements and otherwise fully perfected its Liens thereon,
(ii) advise the Collateral Agent promptly, in sufficient detail, of any material
adverse change relating to the type, quantity or quality of the Collateral or
the Lien granted thereon and (iii) execute and deliver, and cause each of its
Subsidiaries to execute and deliver, to the Collateral Agent for the benefit of
the Holder and holders of the Other Notes from time to time, solely for the
Collateral Agent’s convenience in maintaining a record of Collateral, such
written statements and schedules as the Collateral Agent may reasonably require,
designating, identifying or describing the Collateral.

                (i)           Transactions with Affiliates. The Company shall
not, nor shall it permit any of its Subsidiaries to, enter into, renew, extend
or be a party to, any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease, transfer or exchange of property
or assets of any kind or the rendering of services of any kind) with any
Affiliate, except (i) in the ordinary course of business in a manner and to an
extent consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof.

               (j)            Change in Nature of Business. The Company shall
not make, or permit any of its Subsidiaries to make, any change in the nature of
its business as described in the Company’s most recent annual report filed on
Form 10-K with the SEC. The Company shall not modify its corporate structure or
purpose.

               (k)            Preservation of Existence, Etc. The Company shall
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary.

               (l)            Maintenance of Properties, Etc. The Company shall
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, all of its properties which are necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and comply, and cause each of its Subsidiaries to comply, at all
times with the provisions of all leases to which it is a party as lessee or
under which it occupies property, so as to prevent any loss or forfeiture
thereof or thereunder.

-23-

--------------------------------------------------------------------------------

               (m)            Maintenance of Insurance. The Company shall
maintain, and cause each of its Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and in any event
in amount, adequacy and scope reasonably satisfactory to the Collateral Agent.
All policies covering the Collateral are to be made payable to the Collateral
Agent for the benefit of the Holder and the holder of the Other Notes, as its
interests may appear, in case of loss, under a standard non-contributory
“lender” or “secured party” clause and are to contain such other provisions as
the Collateral Agent may require to fully protect the interest of the Holder and
the holder of the Other Notes in the Collateral and to any payments to be made
under such policies. All certificates of insurance are to be delivered to the
Collateral Agent and the policies are to be premium prepaid, with the loss
payable and additional insured endorsement in favor of the Collateral Agent and
such other Persons as the Collateral Agent may designate from time to time, and
shall provide for not less than 30 days’ prior written notice to the Collateral
Agent of the exercise of any right of cancellation. If the Company or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Company’s expense and without any responsibility
on the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the sole right, in the name of the Holder and the
holders of the Other Notes, the Company and its Subsidiaries, to file claims
under any insurance policies, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

               (n)            Operating Results Announcement. The Company shall
announce (the date of such announcement, the “Announcement Date”) its operating
results (the “Operating Results”) from which achievement of each Financial
Milestone can be determined no later than (x) with respect to a Financial
Milestone for a six month period ended June 30th (the “LSM Period”), the
forty-fifth (45th) day after the end of such Fiscal Quarter ended June 30th or,
(y) with respect to a Financial Milestone for the twelve month period ended
December 31st (the “LTM Period”, and together with the LSM Period, the
“Milestone Periods”), the ninetieth (90th) day after the last Fiscal Quarter of
such fiscal year (each such date, the “Announcement Date Deadline”), including,
without limitation, the EBITDA and Net Revenue for such Milestone Period, and,
in the event the Company shall have achieved the Financial Milestone, such
announcement shall include a statement to the effect that the Company has
achieved the Financial Milestone for such Milestone Period ended as of such
Fiscal Quarter; provided, however, that in the event the Company is delayed in
announcing its Operating Results for any such Fiscal Quarter, the Company shall,
in lieu of the foregoing, (i) publicly disclose (the “Interim Announcement”) on
a Current Report on Form 8-K on or prior to the applicable Announcement Date
Deadline that it has complied with all of its covenants under the Notes,
including, without limitation, the achievement of the Financial Milestone for
such Milestone Period ended as of such Fiscal Quarter and (ii) provide to the
Holders a certification, in accordance with terms of the next sentence,
certifying the same; provided, further, that if (A) the Company does not make
the Interim Announcement by the applicable deadline or (B) subsequently, at the
time of announcement of its Operating Results for such Fiscal Quarter, such
Operating Results report EBITDA and/or Net Revenue for the applicable Milestone
Period which are less than those set forth in the Interim Announcement, then, in
each case, the Company shall be deemed to have failed to achieve the applicable
Financial Milestone. On each Announcement Date or Interim Announcement Date, the
Company shall also provide to the Holders a certification, executed on behalf of
the Company by the Chief Financial Officer of the Company, certifying that the
Company achieved the applicable Financial Milestone and, in the case of the
Interim Announcement Date, setting for the EBITDA and Net Revenue for the
applicable Milestone Period required by the foregoing sentence.

-24-

--------------------------------------------------------------------------------

     (16)           PARTICIPATION. The Holder, as the holder of this Note, shall
be entitled to receive such dividends paid and distributions made to the holders
of Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.

    (17)            VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders shall be required for any
change or amendment to this Note or the Other Notes. No consideration shall be
offered or paid to any holder of Notes to amend or consent to a waiver or
modification of the Notes unless the same consideration also is offered to all
of the holders of Notes.

    (18)            TRANSFER. This Note and any shares of Common Stock issued
upon conversion of this Note may be offered, sold, assigned or transferred by
the Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.

    (19)            REISSUANCE OF THIS NOTE.

               (a)            Transfer. If this Note is to be transferred, the
Holder shall surrender this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note (in
accordance with Section 19(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 19(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of Section
3(c)(iii) following conversion or redemption of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note.

               (b)            Lost, Stolen or Mutilated Note. Upon receipt by
the Company of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Note, and, in the case of loss, theft
or destruction, of any indemnification undertaking by the Holder to the Company
in customary form and, in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver to the Holder a
new Note (in accordance with Section 19(d)) representing the outstanding
Principal.

-25-

--------------------------------------------------------------------------------

               (c)            Note Exchangeable for Different Denominations.
This Note is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Note or Notes (in accordance with
Section 19(d)) representing in the aggregate the outstanding Principal of this
Note, and each such new Note will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

               (d)            Issuance of New Notes. Whenever the Company is
required to issue a new Note pursuant to the terms of this Note, such new Note
(i) shall be of like tenor with this Note, (ii) shall represent, as indicated on
the face of such new Note, the Principal remaining outstanding (or in the case
of a new Note being issued pursuant to Section 19(a) or Section 19(c), the
Principal designated by the Holder which, when added to the principal
represented by the other new Notes issued in connection with such issuance, does
not exceed the Principal remaining outstanding under this Note immediately prior
to such issuance of new Notes), (iii) shall have an issuance date, as indicated
on the face of such new Note, which is the same as the Issuance Date of this
Note, (iv) shall have the same rights and conditions as this Note, and (v) shall
represent accrued and unpaid Interest and Late Charges, if any, on the Principal
and Interest of this Note from the Issuance Date.

    (20)            REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

    (21)            PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a)
this Note is placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or the Holder otherwise
takes action to collect amounts due under this Note or to enforce the provisions
of this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, financial advisory fees and attorneys’ fees and
disbursements.

    (22)            CONSTRUCTION; HEADINGS. This Note shall be deemed to be
jointly drafted by the Company and all the Purchasers and shall not be construed
against any person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

-26-

--------------------------------------------------------------------------------

    (23)            FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.

    (24)            DISPUTE RESOLUTION. In the case of a dispute as to the
determination of (a) the Closing Bid Price, the Closing Sale Price or the
Weighted Average Price or (b) the arithmetic calculation of the Conversion Rate
or any Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price to the Company’s independent, outside accountant. The
Company, at the Company’s expense, shall cause the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five (5)
Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

    (25)            NOTICES; PAYMENTS.

               (a)            Notices. Whenever notice is required to be given
under this Note, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities Purchase Agreement. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Note, including in reasonable detail a description of such
action and the reason therefore. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least twenty (20)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

               (b)            Payments. Whenever any payment of cash is to be
made by the Company to any Person pursuant to this Note, such payment shall be
made in lawful money of the United States of America by a check drawn on the
account of the Company and sent via overnight courier service to such Person at
such address as previously provided to the Company in writing (which address, in
the case of each of the Purchasers, shall initially be as set forth on the
Schedule of Buyers attached to the Securities Purchase Agreement); provided that
the Holder may elect to receive a payment of cash via wire transfer of
immediately available funds by providing the Company with prior written notice
setting out such request and the Holder’s wire transfer instructions. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day and, in the case of any Interest Date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
Interest due on such date. Any amount of Principal or other amounts due under
the Transaction Documents which is not paid when due shall result in a late
charge being incurred and payable by the Company in an amount equal to interest
on such amount at the rate of eighteen percent (18%) per annum from the date
such amount was due until the same is paid in full (“Late Charge”).

-27-

--------------------------------------------------------------------------------

    (26)            CANCELLATION. After all Principal, accrued Interest and
other amounts at any time owed on this Note have been paid in full, this Note
shall automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

    (27)            WAIVER OF NOTICE. To the extent permitted by law, the
Company hereby waives demand, notice, protest and all other demands and notices
in connection with the delivery, acceptance, performance, default or enforcement
of this Note and the Securities Purchase Agreement.

    (28)            GOVERNING LAW; JURISDICTION; SEVERABILITY; JURY TRIAL. This
Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
The Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

-28-

--------------------------------------------------------------------------------

    (29)            CERTAIN DEFINITIONS. For purposes of this Note, the
following terms shall have the following meanings:

               (a)            “Approved Stock Plan” means any employee benefit
plan which has been or hereafter is approved by the Board of Directors of the
Company, pursuant to which the Company’s securities may be issued to any
employee, officer or director for services provided to the Company.

               (b)            “Available Conversion/Redemption Amount” means the
product of (x) 20% of the aggregate dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market over the thirty (30)
consecutive day period immediately prior to the Holder Optional
Conversion/Redemption Notice Date and (y) the Interest Conversion Price.

               (c)            “Available Redemption Amount” means on each of the
one (1) year anniversary and the two (2) year anniversary of the Issuance Date,
an amount equal to one-third of the original Principal amount of this Note on
the Issuance Date.

               (d)            “Average Market Price” means, for any given date,
the lesser of (i) the arithmetic average of the lowest Weighted Average Price of
the Common Stock during the fifteen (15) consecutive Trading Days ending on the
Trading Day immediately prior to such given date (the “Measuring Period”) and
(ii) the arithmetic average of the Weighted Average Price of the Common Stock of
the three Trading Days with the lowest Weighted Average Price of the Common
Stock during the Measuring Period; provided, that all such determinations shall
be appropriately adjusted for any stock split, stock dividend, stock combination
or other similar transaction that proportionately decreases or increases the
Common Stock during such periods.

               (e)            “Bloomberg” means Bloomberg Financial Markets.

               (f)            “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

               (g)            “Calendar Quarter” means each of: the period
beginning on and including January 1 and ending on and including March 31; the
period beginning on and including April 1 and ending on and including June 30;
the period beginning on and including July 1 and ending on and including
September 30; and the period beginning on and including October 1 and ending on
and including December 31.

               (h)            “Change of Control” means any Fundamental
Transaction other than (A) any reorganization, recapitalization or
reclassification of the Common Stock, in which holders of the Company’s voting
power immediately prior to such reorganization, recapitalization or
reclassification continue after such reorganization, recapitalization or
reclassification to hold publicly traded securities and, directly or indirectly,
the voting power of the surviving entity or entities necessary to elect a
majority of the members of the board of directors (or their equivalent if other
than a corporation) of such entity or entities, or (B) pursuant to a migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.

-29-

--------------------------------------------------------------------------------

               (i)            “Closing Bid Price” and “Closing Sale Price”
means, for any security as of any date, the last closing bid price and last
closing trade price, respectively, for such security on the Principal Market, as
reported by Bloomberg, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing bid price or the closing
trade price, as the case may be, then the last bid price or last trade price,
respectively, of such security prior to 4:00:00 p.m., New York Time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 24. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

               (j)            “Closing Date” shall have the meaning set forth in
the Securities Purchase Agreement which corresponds to the date this Note and
the Other Notes were initially issued pursuant to the terms of the Securities
Purchase Agreement.

               (k)            “Consolidated Net Interest Expense” means, for any
applicable period, gross interest expense of the Company and its Subsidiaries
for such period less interest income for such period, each determined on a
consolidated basis and in accordance with GAAP.

               (l)            “Consolidated Net Income” means, for any
applicable period, the net income (loss) of the Company and its Subsidiaries for
such period, determined on a consolidated basis and in accordance with GAAP, but
excluding from the determination of Consolidated Net Income (without
duplication) (a) any extraordinary or non recurring gains or losses or gains or
losses from dispositions, (b) restructuring charges, (c) any tax refunds, net
operating losses or other net tax benefits and (d) effects of discontinued
operations.

               (m)            “Contingent Obligation” means, as to any Person,
any direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

-30-

--------------------------------------------------------------------------------

               (n)            “Convertible Securities” means any stock or
securities (other than Options) directly or indirectly convertible into or
exercisable or exchangeable for Common Stock.

               (o)            “EBITDA” means, with respect to any Person and its
Subsidiaries for any applicable Fiscal Quarters, the Consolidated Net Income of
such Person and its Subsidiaries as set forth in the financial statements of the
Company contained in the Form 10-Q or Form 10-K of the Company for the
applicable Fiscal Quarter, plus without duplication, the sum of the following
amounts of the Company and its Subsidiaries for such period to the extent
deducted in determining Consolidated Net Income of such Persons for such period:
(i) Consolidated Net Interest Expense, (ii) income tax expense, (iii)
depreciation expense and (iv) amortization expense.

               (p)            “Eligible Market” means the Principal Market, The
New York Stock Exchange, Inc., the American Stock Exchange, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market, or any
market that is a successor to any of the foregoing.

               (q)            “Equity Conditions” means that each of the
following conditions is satisfied: (i) on each day during the period beginning
six (6) month prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), either (x) the Registration Statement filed pursuant to the
Registration Rights Agreement shall be effective and available for the resale of
all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement and there shall not have been any Grace Periods
(as defined in the Registration Rights Agreement) or (y) all shares of Common
Stock issuable upon conversion of the Notes and exercise of the Warrants shall
be eligible for sale without restriction and without the need for registration
under any applicable federal or state securities laws; (ii) on each day during
the Equity Conditions Measuring Period, the Common Stock is designated for
quotation on the Principal Market or any other Eligible Market and shall not
have been suspended from trading on such exchange or market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
delisting or suspension by such exchange or market been threatened or pending
either (A) in writing by such exchange or market or (B) by falling below the
then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the one (1) year period ending on and including the date
immediately preceding the applicable date of determination, the Company shall
have delivered shares of Common Stock upon conversion of the Notes and upon
exercise of the Warrants to the holders on a timely basis as set forth in
Section 3(c)(ii) hereof (and analogous provisions under the Other Notes) and
Section 1(a) of the Warrants; (iv) any applicable shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating (A) Section 3(d)(i) hereof, (B) Section 3(d)(ii) and (C)
the rules or regulations of the Principal Market or any applicable Eligible
Market; (v) the Company shall not have failed to timely make any payments within
five (5) Business Days of when such payment is due pursuant to any Transaction
Document; (vi) during the Equity Conditions Measuring Period, there shall not
have occurred either (A) the public announcement of a pending, proposed or
intended Fundamental Transaction which has not been abandoned, terminated or
consummated, or (B) an Event of Default or (C) an event that with the passage of
time or giving of notice would constitute an Event of Default; (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of all remaining Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (y) any
shares of Common Stock issuable upon conversion of the Notes and shares of
Common Stock issuable upon exercise of the Warrants not to be eligible for sale
without restriction pursuant to Rule 144(k) and any applicable state securities
laws; and (viii) the Company otherwise shall have been in compliance with and
shall not have breached any provision, covenant, representation or warranty of
any Transaction Document.

-31-

--------------------------------------------------------------------------------

               (r)            “Equity Conditions Failure” means that (i) on any
day during the period commencing ten (10) Trading Days prior to the applicable
Interest Notice Date through the applicable Interest Date, (ii) on any day
during the period commencing ten (10) Trading Days prior to the applicable
Mandatory Conversion Notice Date through the applicable Mandatory Conversion
Date, (iii) on any day during the period commencing ten (10) Trading Days prior
to the applicable Holder Optional Redemption Notice Date through the applicable
Optional Redemption Date, the Equity Conditions have not been satisfied (or
waived in writing by the Holder) or (iv) on any day during the period commencing
ten (10) Trading Days prior to the applicable Change of Control Notice Date
through the applicable Change of Control Conversion Date.

               (s)            “Equity Value Redemption Premium” means for any
Change of Control Notice or Event of Default Notice, as applicable, delivered or
required to be delivered in connection with a Change of Control or Event of
Default, as applicable, 150%.

               (t)            “Excluded Securities” means any Common Stock
issued or issuable: (i) in connection with any Approved Stock Plan; (ii) upon
conversion of the Notes or the exercise of the Warrants; (iii) in connection
with the payment of any Interest Shares on the Notes; and (iv) upon exercise of
any Options or Convertible Securities which are outstanding on the day
immediately preceding the Subscription Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Subscription Date.

               (u)            “Financial Milestones” means:

                          (i)            $500,000 of Net Revenues reported for
the twelve month period ended December 31, 2007;

                          (ii)            $6.0 million of Net Revenues and $1
million of EBITDA reported for the six month period ended June 30, 2008;

                          (iii)            $15.5 million of Net Revenues and
$2.5 million of EBITDA reported for the twelve month period ended December 31,
2008;

                          (iv)            $12.0 million of Net Revenues and $4.0
million of EBITDA reported for the six month period ended June 30, 2009; and

                          (v)            $25.0 million of Net Revenues and $8.5
million of EBITDA reported for the twelve month period ended December 31, 2009.

-32-

--------------------------------------------------------------------------------

                (v)            “Fiscal Quarters” means each of the fiscal
quarters adopted by the Company for financial reporting purposes that correspond
to the Company’s fiscal year that ends on December 31, or such other fiscal
quarter adopted by the Company for financial reporting purposes in accordance
with GAAP.

               (w)            “Fundamental Transaction” means that the Company
shall, directly or indirectly, in one or more related transactions, (i)
consolidate or merge with or into (whether or not the Company is the surviving
corporation) another Person or Persons, if the holders of the Voting Stock (not
including any shares of Voting Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
consolidation or merger) immediately prior to such consolidation or merger shall
hold or have the right to direct the voting of less than 50% of the Voting Stock
or such voting securities of such other surviving Person immediately following
such transaction, or (ii) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), (v) reorganize, recapitalize
or reclassify its Common Stock or (vi) any “person” or “group” (as these terms
are used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or
shall become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 50% of the aggregate Voting Stock of the
Company.

               (x)            “GAAP” means United States generally accepted
accounting principles, consistently applied.

               (y)            “Holder Pro Rata Amount” means a fraction (i) the
numerator of which is the Principal amount of this Note on the applicable
Closing Date and (ii) the denominator of which is the aggregate principal amount
of all Notes issued to the initial purchasers pursuant to the Securities
Purchase Agreement on the applicable Closing Date.

               (z)            “Optional Conversion Volume Limitation” means 20%
of the aggregate dollar trading volume (as reported on Bloomberg) of the Common
Stock on the Principal Market over the twenty (20) consecutive Trading Day
period immediately prior to the applicable Option Conversion/Redemption Notice
Date.

-33-

--------------------------------------------------------------------------------

               (aa)            “Indebtedness” of any Person means, without
duplication (i) all indebtedness for borrowed money, (ii) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services, including (without limitation) “capital leases” in accordance with
GAAP (other than trade payables entered into in the ordinary course of
business), (iii) all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (vii)
all indebtedness referred to in clauses (i) through (vi) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (viii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above.

               (bb)            “Interest Conversion Price” means, with respect
to any Interest Date that price which shall be the price computed as 85% of the
Average Market Price immediately preceding the applicable Interest Date or Share
Delivery Date, as applicable (each, an “Interest Measuring Period”). All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction that proportionately decreases or
increases the Common Stock during the applicable Interest Measuring Period.

               (cc)            “Interest Notice Due Date” means the sixteenth
(16th) Trading Day prior to the applicable Interest Date.

               (dd)            “InterestRate” means, nine and one-quarter
percent (9.25%) per annum, subject to adjustment as set forth in Section 2
hereof.

               (ee)            “Mandatory Conversion Volume Limitation” means
20% of the aggregate dollar trading volume (as reported on Bloomberg) of the
Common Stock on the Principal Market over the twenty (20) consecutive Trading
Day period immediately prior to the applicable Mandatory Conversion Notice Date.

               (ff)            “Net Revenue” means the consolidated net revenue
of a Company and its Subsidiaries calculated in accordance with US GAAP and all
applicable laws, as historically applied by the Company and its Subsidiaries,
including, without limitation, such reductions for all pricing discounts and
allowances, credits, allowances, returns and refunds, promotions, fraud losses,
freight, shipping, insurance, broker fees, revenue-based fees, other fees, sales
taxes, value added taxes and other taxes.

               (gg)            “Optional Conversion Price” means, the lower of
(i) the applicable Conversion Price and (ii) that price which shall be computed
as 85% of the Average Market Price ending on the Trading Day immediately prior
to the Optional Conversion/Redemption Date. All such determinations shall be
appropriately adjusted for any stock split, stock dividend, stock combination
during or other similar transaction that proportionately decreases or increases
the price of the Common Stock during the applicable period during which the
Average Market Price is calculated.

                (hh)            “Options” means any rights, warrants or options
to subscribe for or purchase shares of Common Stock or Convertible Securities.

-34-

--------------------------------------------------------------------------------

               (ii)            “Parent Entity” of a Person means an entity that,
directly or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.

               (jj)            “Permitted Indebtedness” means (i) Indebtedness
incurred by the Company that is made expressly subordinate in right of payment
to the Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of the initial
Interest Rate per annum (such Indebtedness, the “Subordinated Indebtedness”);
provided, however, that any Subordinated Indebtedness incurred in connection
with the repayment of the Notes in full shall not be limited by clause (2) of
the foregoing, (ii) Indebtedness secured by Permitted Liens, (iii) Indebtedness
under this Note and the Other Notes, (iv) the Permitted Senior Indebtedness, and
(iv) extensions, refinancings and renewals of any items in clauses (i) through
(ii) above, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon the Company or its Subsidiaries,
as the case may be.

-35-

--------------------------------------------------------------------------------

               (kk)            “Permitted Liens” means (i) any Lien for taxes
not yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, (ii) any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent,
(iii) any Lien created by operation of law, such as materialmen’s liens,
mechanics’ liens and other similar liens, arising in the ordinary course of
business with respect to a liability that is not yet due or delinquent or that
are being contested in good faith by appropriate proceedings, (iv) Liens (A)
upon or in any equipment (as defined in the Security Agreement) acquired or held
by the Company or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (iv) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase, (vi) Liens securing the Company’s obligations under the Notes;
(vii) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(viii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (ix) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(viii), and
(x) Liens securing the Permitted Senior Indebtedness on inventory and accounts
receivables of the Company and its Subsidiaries.

               (ll)            “Permitted Senior Indebtedness” means
Indebtedness in an aggregate amount not to exceed $3 million, which utilizes a
borrowing base providing availability based on the eligible inventory and
accounts receivables of the Company and its Subsidiaries.

               (mm)            “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

               (nn)            “Principal Market” means the OTB Bulletin Board.

               (oo)            “Redemption Notices” means, collectively, any
Event of Default Redemption Notices, any Change of Control Redemption Notices,
and any Holder Optional Redemption Notices (if an Optional Redemption has been
elected) each of the foregoing, individually, a Redemption Notice.

               (pp)            “Redemption Premium” means (i) in the case of the
Events of Default described in Section 4(a)(i) — (vi) and (ix) — (xii), 125% or
(ii) in the case of the Events of Default described in Section 4(a)(vii) —
(viii), 100%.

               (qq)            “Redemption Prices” means, collectively, the
Event of Default Redemption Price, Change of Control Redemption Price and the
Holder Optional Redemption Price, each of the foregoing, individually, a
Redemption Price.

               (rr)            “Registration Rights Agreement” means that
certain Registration Rights Agreement dated as of the Subscription Date by and
among the Company and the initial holders of the Notes.

               (ss)            “Required Holders” means the holders of Notes
representing at least majority of the aggregate principal amount of the Notes
then outstanding.

               (tt)            “SEC” means the United States Securities and
Exchange Commission.

               (uu)            “Securities Purchase Agreement” means that
certain securities purchase agreement dated as of the Subscription Date by and
among the Company and the initial holders of the Notes pursuant to which the
Company issued the Notes and Warrants.

               (vv)            “Subscription Date” means August 31, 2007.

               (ww)            “Subsidiary” means any entity in which the
Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest.

               (xx)            “Successor Entity” means the Person, which may be
the Company, formed by, resulting from or surviving any Fundamental Transaction
or the Person with which such Fundamental Transaction shall have been made,
provided that if such Person is not a publicly traded entity whose common stock
or equivalent equity security is quoted or listed for trading on an Eligible
Market, Successor Entity shall mean such Person’s Parent Entity.

-36-

--------------------------------------------------------------------------------

               (yy)            “Trading Day” means any day on which the Common
Stock is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York Time).

               (zz)            “Volume Limitation” means 20% of the aggregate
dollar trading volume (as reported on Bloomberg) of the Common Stock on the
Principal Market over the twenty (20) consecutive Trading Day period immediately
prior to the applicable Interest Notice Date.

               (aaa)            “Voting Stock” of a Person means capital stock
of such Person of the class or classes pursuant to which the holders thereof
have the general voting power to elect, or the general power to appoint, at
least a majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

               (bbb)            “Warrants” has the meaning ascribed to such term
in the Securities Purchase Agreement, and shall include all warrants issued in
exchange therefor or replacement thereof.

               (ccc)            “Weighted Average Price” means, for any security
as of any date, the dollar volume-weighted average price for such security on
the Principal Market during the period beginning at 9:30:01 a.m., New York Time
(or such other time as the Principal Market publicly announces is the official
open of trading), and ending at 4:00:00 p.m., New York Time (or such other time
as the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 24. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

-37-

--------------------------------------------------------------------------------

    (30)            DISCLOSURE. Upon receipt or delivery by the Company of any
notice in accordance with the terms of this Note, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, nonpublic information relating to the Company or its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, nonpublic information, relating to the Company or its
Subsidiaries, the Company shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries.

[Signature Page Follows]






-38-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Note to be duly executed
as of the Issuance Date set out above.

AMISH NATURALS INC.


By: _______________________________________________
       Name:
       Title:









-39-

--------------------------------------------------------------------------------


EXHIBIT I


AMISH NATURALS INC.


CONVERSION NOTICE

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Amish Naturals Inc. (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock par value $0.001 per share (the “Common Stock”) of the Company, as
of the date specified below.

Date of Conversion:

 

Aggregate Conversion Amount to be converted:

 

Please confirm the following information:

Conversion Price:

 

Number of shares of Common Stock to be issued:

 



Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the holder submitting this
Conversion Notice that, after giving effect to the conversion provided for in
this Conversion Notice, such holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage.

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:

         

Facsimile Number:

 

Authorization:

 

By:

 

Title:

 

Dated:

 

Account Number:

 

  (if electronic book entry transfer)

 

Transaction Code Number:

 

  (if electronic book entry transfer)

 



--------------------------------------------------------------------------------


ACKNOWLEDGMENT

        The Company hereby acknowledges this Conversion Notice and hereby
directs Signature Stock Transfer, Inc. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
September [__], 2007 from the Company and acknowledged and agreed to by
Signature Stock Transfer, Inc..

AMISH NATURALS INC.


By: _______________________________________________
       Name:
       Title:

 

 

--------------------------------------------------------------------------------

 

